Order entered July 26, 2021




                                       In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                 No. 05-21-00295-CV

   COLLINS ASSET GROUP, LLC AS SUCCESSOR-IN-INTEREST TO
             LEHMAN BROTHERS BANK, Appellant

                                         V.

                            MICHAEL AYRES, Appellee

                On Appeal from the 101st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-18-06094

                                      ORDER

      Before the Court is appellant’s motion for extension of time to file its brief.

We GRANT the motion and ORDER the brief received July 23, 2021 filed as of

the date of this order.


                                              /s/   CRAIG SMITH
                                                    JUSTICE